FILED
                              NOT FOR PUBLICATION                           AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SALOMON MANZANAREZ M, a.k.a.                      No. 10-73210
Salomon Manzanarez-Melchor; ADELA
HERNANDEZ-CLAUDIO,                                Agency Nos.        A096-051-390
                                                                     A096-051-391
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Salomon Manzanarez M and Adela Hernandez-Claudio, natives and citizens

of Mexico, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reconsider the BIA’s prior order denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reconsider,

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and deny the petition

for review.

      The BIA was within its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision denying petitioners’ motion to reopen removal proceedings.

See 8 U.S.C. § 1229a(c)(6)(C); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2

(9th Cir. 2001) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-73210